                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DENZEL SAMONTA RIVERS,

                          Plaintiff,
      v.                                            Case No. 17-cv-1458-pp

DR. MARTHA BREEN-SMITH,

                        Defendant.
______________________________________________________________________________

 ORDER DENYING PLAINITFF’S MOTION OF OBJECTION TO ORDER (DKT.
      NO. 86) AND DENYING PLAINTIFF’S MOTIONS FOR SUBPOENAS
                             (DKT. NOS. 89, 91)
______________________________________________________________________________

      On June 21, 2019, Magistrate Judge William Duffin denied the plaintiff’s

five motions to compel because the defendant already had timely responded to

the plaintiff’s discovery demands. Dkt. No. 85. On June 26, 2019, the court

received the plaintiff’s objection that order, explaining that he had not received

some of the discovery, speculating that the “first and second production of

documents” had been “lost in transit” when he was placed on observation

status, then removed from that status. Dkt. No. 86 at 1.

      The following day, the defendant filed a response indicating that she had

mailed to the plaintiff another copy of the discovery that the plaintiff claimed

was “lost in transit.” Dkt. No. 87. The plaintiff filed a reply, dated July 3, 2019,

acknowledging that on Jun 27, 2019, he had received the second copy of the

discovery. Dkt. No. 88. The reply indicates that the plaintiff wants to “exhaust

all interrogatory questions, admission questions, and deposition hearing.” Id.

He says he needs the additional time to “exhaust his interrogatory, and,
                                         1
admission, as well as deposition rights behind plaintiff finally receiving

production of documents” that originally were lost in transit. Id.

      In its scheduling order, the court set a deadline of July 22, 2019 for the

parties to complete discovery, and a deadline for filing dispositive motions of

August 22, 2019. Dkt. No. 70. As of June 27, 2019—the date the plaintiff

indicated he’d received the second copy of the discovery—the plaintiff still had

twenty-five days to review the discovery he’d received and, if he needed

additional information, ask the defendants to provide it. He did not need

additional time. It is not the defendant’s fault that the first copy of the

discovery got “lost in transit,” and extending the discovery deadline to allow the

plaintiff to ask for more discovery after the defendants provided him a second

copy as a courtesy is unfair. The court will overrule the plaintiff’s objection to

Judge Duffin’s order.

      The plaintiff also filed two motions, which the court received on July 8,

2019 and July 17, 2019, asking the court to give the plaintiff subpoenas for the

depositions of witnesses Yana Pusich and Lt. Wocher. Dkt. Nos. 89, 91. The

motions claim that in reviewing the discovery, the plaintiff realized that these

witnesses had important information. Id. The motions do not comply with Rule

45—the plaintiff has not explained how he plans to pay for recording the

deposition testimony of Pusich and Wocher, see Fed. R. Civ. P. 45(a)(1)(B), and

the rule does not allow a plaintiff to force non-parties to submit a declaration,

see Fed. R. Civ. P. 45(a)(1)(A)(iii). The plaintiff had the opportunity to ask

questions of these two witnesses by serving interrogatories on them under Fed.


                                          2
R. Civ. P. 33; as the court has noted, he had twenty-five days left in the

discovery period at the time he received the second copy of the discovery.

      While the court declines to extend the discovery deadline, it will extend

the dispositive motions deadline to give the plaintiff more time to review the

discovery documents he received.

      The court DENIES the plaintiff’s motion for objection to order. Dkt. No.

86.

      The court DENIES the plaintiff’s motions for subpoenas. Dkt. Nos. 89

and 91.

      The court ORDERS that the dispositive motions deadline is EXTENDED

to September 22, 2019.

      Dated in Milwaukee, Wisconsin this 5th day of August, 2018.

                                      BY THE COURT:


                                      ______________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
